 In the Matter Of NEW IDEA, INC.,andINTERNATIONAL MOLDERS UNIONOF NORTH AMERICA, LOCAL 219, AFFILIATED WITH THE A. F. OF L.Case No. R-1809.-Decided July 10, 1940Jurisdiction:agricultural equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union; contract with representative which isnot a free choice of employees, no bar to; election necessary.In view of the interchange of employees between the foundry and otherdepartments, eligibility to participate in the election afforded to em-ployees who worked the greater portion of their time during the 6-monthperiod immediately preceding the date of the Direction of Election.Although the Company has not complied with Board's decision and orderin prior complaint case, since the Union has expressed no desire that theelection be postponed until such compliance has been secured, the Boarddirected the election to be held in accordance with the usual procedure.Unit Appropriate for Collective Bargaining:employees in the foundry exclud-ing foremen, supervisors, timekeepers, and employees who are transferredinto the foundry daily for short periods of time to clean up or shift weights.EvidenceThe Board's findings and orders are cognizable by it and treated asadministratively determined unless and until set aside by a court of com-petent jurisdiction.Practice and Procedure:denial by Trial Examiner of company-dominatedunion's petition to intervene, affirmed-1Ruling of Trial Examiner, denying Company's motion for continuancepending judicial review by Circuit Court of Appeals of a prior Decisionand Order of Board in a complaint case directing Company to disestablisha union found to be company-dominated, affirmed by Board.Mr. Charles F. McErlean,for the Board.Pope & Ballard,byMr. Henry SeyfarthandMr. Lee Shaw,ofChicago, Ill., for the Company.Mr. Matthew W. WitczakandMr. Willis B. McEwan,of Chicago,Ill., andMr. Matthew Reid,of Kearney, N. J., for the Union.CusackctCusack, by Mr. John F. Cusack,of Chicago, Ill., for theAssociation.Mr. Daniel J. Harrington,of counsel to the Board.25 N. L. R. B., No. 33.265 266DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn March 15, 1940, International Molders Union of North Amer-ica,Local 219, herein called the Union, filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) a petition,alleging that a question affecting commerce had arisen concerning therepresentation of employees of New Idea, Inc., a corporation, Sand-wich, Illinois, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On April 9 the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII. Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On April 11 the Regional Director issueda notice of hearing, copies of which, together with copies of thepetition, were duly served upon the Company and upon the Union. -On April 13 the Company filed a written motion with the RegionalDirector, in which it requested that hearing upon the petition becontinued generally pending judicial review by an appropriate CircuitCourt of Appeals of the United States of the Decision and Order ofthe Board issued on March 7, 1940, inMatter of New Idea, Inc.andInternational Association of Machinists, etc., et al.,Case No. C-1383;herein called Case No.-1383, especially that portion of the Orderdirecting the Company as the respondent in that case to disestablishIndependent Employees Association of New Idea, Inc., a labor organ-ization also party to that case, herein called the Association, as col-lective bargaining representative of the Company's employees. Insupport of the motion the Company therein stated, in effect, that thehistory of collective bargaining between the Company and the Asso-ciation, which is alleged to have occurred prior to the motion, wouldbe a material fact, if cognizable by the Board, to a determinationherein of the issue concerning the appropriate collective bargaining;unit and that whether such fact is properly cognizable by the Boardherein cannot be ascertained until the validity of the above-mentioned'Matter of New Idea, IncandInternational Association of Machinists,affiliatedwiththe American Federation of Labor, and International Brotherhood of Blacksmiths, DropForgers and Helpers, affiliated with the American Federation of Labor, and IndependentEmployeesAssociationofNew Idea,Inc, also known as Independent EmployeesAssocia-tion,party to the contract,21 N. L R B 223. NEW IDEA, INC.267order, particularly the portion referred to, has been determined uponjudicial review.'On April 18 the Regional Director issued an orderdenying the motion, copies of which were duly served upon the Com-pany and upon the Union. No exception thereto was taken by theCompany.3At the beginning of the hearing, mentioned below, theAssociation petitioned for leave to intervene as a necessary party tothese proceedings, on the ground, in substance, that pending judicialenforcement of the Order in Case No. C-1383 it had an interest cog-nizable herein, in that these proceedings might have an effect uponits asserted position as the statutory representative of employees ofthe Company within certain Classifications, including employees whomthe Union in its petition claimed to represent; upon its contractualrelationship with,the Company under a certain alleged outstandingcollective agreement dealing with the working conditions of theseemployees; and upon the rights of its members under the Act.'TheTrial Examiner, at the hearing, denied the petition to intervene.In Case No. C-1383 proceedings were had before the Board underSection 10 (b) and (c) of the Act upon a complaint alleging, inpart, that the Company dominated and interfered with the forma-tion and administration of the Association and contributed supportto it, in violation of Section 8 (1) and (2), and entered into an illegalcontract with the Association in violation of Section 8 (1).6TheBoard, the Company, and the Association were parties to that case.In the Decision there issued the Board sustained the foregoing alle-gations of the complaint and upon appropriate findings in thatrespect directed the Company in the Order there issued to withdrawall recognition from and disestablish the Association as a collectivebargaining representative of any of its employees and to cease givingeffect to any collective labor agreement it had with that organization.That Decision and Order are now in full force and effect.Underthese circumstances, the ruling of the Regional Director upon theCompany's motion for a continuance and the Trial Examiner's rulingupon the petition of the Association to intervene were correct andwe hereby affirm them.We see no reason for withholding adminis-trative action or for acting in these proceedings on the assumptionthat .the Decision and Order in Case No. C-1383 will not be sustainedupon review.The findings in the-Decision in Case No., C-1383 that8 The motion also referred to a pending application for rehearing in Case No. C-1383,which has since been denied by the Board.The materiality to the issue of appropriate bargaining unit of a history of collectivebargaining between an employer and a labor organization it has formed, maintained, orassisted in violation of the Act is considered below.3 See Article III, Section 4, Article II, Section 16, of National Labor Relations BoardRules and Regulations-Series 2, as amended.4 The Association's petition also stated that it had petitioned the Board for leave to- in-troduce further evidence in Case No C-1383.The Board has since denied said petition.a21N L R B.223 - 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheAssociation is an illegal labor organization is cognizable bythe Board and hereby treated as administratively determined O andbinding herein upon the Company and the Association unless anduntil it is held by a court of competent jurisdiction to be unsupportedby evidence, within the meaning of Section 10 (e) of the Act, andthe order based thereon is entitled to full recognition herein by theBoard as final and operative upon the Company unless and until itis set aside by a court of competent jurisdiction. Inasmuch as theAssociation is an illegal labor organization under the Act, the historyof collective bargaining between it and the Company could have noweight in determining the unit appropriate for purposes of collec-tive bargaining, for such history does not necessarily reflect or estab-lish the true desires of the employees respecting representation.Fur-ther, the Association as an illegal organization and one that the Com-pany could not recognize as a collective bargaining representativewithout violating the Act, can have no interest in 'or claim to rep-resentation justiciable in these proceedings.7Its purported rightsunder the alleged contracts with the Company, and its contractualrelationship thereunder cannot be affected by these proceedings, forthey are nullities under an order in a`proceeding to which it wasa party and which required the Company to cease and desist fromgiving effect to any agreement with the Association in respect torates of pay, wages, hours of employment, or other conditions ofemployment.Pursuant to notice, a hearing was held on April 22 and 23 atSandwich, Illinois, before John T. Lindsay, the Trial Examiner dulydesignated by the Board.The Board, the Company, and the Unionwere represented by counsel or other representatives and all partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing. on theissues was afforded all the parties.During the course of the hearing(IInMatter of Pacific Greyhound LinesandBrotherhood of Railroad Trainmen,22 N. L.R B 111,the Board stated in connection with a similar situation"The respondentand the intervenor also contend that the Board in the Representation Proceedings couldnot find that the respondent had previously assisted the Amalgamated and its Division, forthe reason that no evidence on that matter was there adducedWe believe that the Boardin its administration of the Act properly may treat as administratively determined factswhich it has found respecting matters in issue in a prior proceeding before the Board towhich the interested parties were also parties and afforded an opportunity to be heard " -7InNational Labor Relations Board v The Falk Corporation,308 U S 453,enforcingMatter of The Falls CorporationandAmalgamated Association of Iron,Steel and TinWorkers of North America,Lodge1528,6 N L. R.B 654,the Court,in speaking of theBoard's action in excluding from the ballot in an election directed by the Board a labororganization that had been found to be company-dominated and which the Company hadbeen ordered to disestablish stated : "In order that 9 (c) [of the Act] might be an effec-tive means of selecting freely chosen representatives for collective bargaining as guaranteedby Section 7, the Board acted within its power in disestablishing Independent so as to bar itfrom consideration as an employees representative."8At the oral argument in the above case, counsel for the Company stated that the con-tract mentioned in Case No. C-1383 or a renewal of such contract was still in effect. NEW IDEA, INC.269the Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On May 16 oral argument was had before the Board in Wash-ington, D. C.The Company and the Union participated in' the oralargument.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNew Idea, Inc., is an Ohio corporation having its principal officein Coldwater, Ohio,,,and having manufacturing plants in Coldwater,Ohio, and Sandwich, Illinois. It maintains warehouses in the Statesof Pennsylvania, New York, Minnesota, and Nebraska.The presentproceeding involves only the plant at Sandwich.The Company is engaged at the Sandwich plant in the manufac-ture and assembly of farm equipment, particularly hay loaders, hayracks,mowers, portable corn elevators, and power corn spellers:During 1938 it there used in the course of manufacture various rawmaterials, including steel, steel shafting, steel plates, steel sheets,chains, pig iron, sand, paint, lumber, bolts, and nuts, of a value inexcess of $475,000, 50 per cent of which were purchased and shippedto the plant from, outside the State of Illinois. In the same, yearthe Company sold more than $675,000 worth of products manufac-tured at this plant, of which 75 per cent were delivered and shippedfrom the plant into and through States other than Illinois.Thebusiness of the Company at its Sandwich plant is substantially thesame at the present time as it was during 1938.About 240 persons are employed at the Sandwich plant.IT.THE ORGANIZATION INVOLVEDInternationalMolders Union of North America, Local 219, is alocal of International Molders Union of North America, a labororganization affiliated with American Federation of Labor.Itadmits to membership employees of the Company employed in thefoundry at the Sandwich plant.III.THE QUESTION CONCERNING REPRESENTATIONIn the summer of 1939 International Molders Union of NorthAmerica, herein called the International, organized the employeesin the foundry of the Sandwich plant, and in September of the sameyear chartered a local, the Union, in which these employees were 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDenrolled as members.On November 7, 1939, the International in-formed the Company by letter that the Union had been designatedby h majority of the foundry employees at the plant as their col-lective bargaining representative and requested recognition of theUnion as the exclusive collective bargaining agency of such em-ployees.The International further submitted a proposed agree-ment with respect to such recognitionand requested a conferencewith the Company concerning the same. In a reply to the Interna-tional's letter and at a conference held thereafter the Company re=fused to recognize the Union as bargaining agency of the foundryemployees or.-the ground that the Company had been bargaining withanother labor organization on an industrial-unit basis and that anynegotiations with a craft organization such as the Union wouldconstitute e breach of an existing collective labor contract'concerningworking conditions of its employees,made by the Company withthe other labor organization,and might constitute a violation of theAct.The Company has never granted recognition f o the Union.The existing collective labor contract to which the Company ad-verted was one entered into on September 28, 1938, then in forceduring either its original term or a renewal thereof. It is the samecontract referred to in the Association's petition to intervene in thisproceeding.In view of our Order in Case No. C-1383, above-men-tioned, in which we directed the Company to cease giving effect toany collective labor agreement it had with the Association,any con-tract between the Company and that organization can constitute noground for our not proceeding to an investigation and determinationof the question concerning representation of employees of theCompany.We find thata question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning -representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.'V.THE APPROPRIATE UNITThe Union claims that all employees, in the foundry of the Sand-wich plant, 'excluding foremen, supervisors,timekeepers, and em-ployees who-are transferred into the foundry daily for short periods NEW IDEA, INC.271of time to clean up or shift weights, constitute a unit appropriatefor purposes of collective bargaining.The Company opposes thisclaim and contends that the foundry workers are a constituentpart of a large industrial bargaining unit which includes all em-ployees of the plant. In support of its claim the Union states thatfoundry operations are carried on in two buildings and a small annexin a third building, separated from the working places of other em-ployees, and that the work of foundry employees materially differsfrom that of other employees in the plant.The Company, on theother hand, contends that operations in the plant are integratedand that there is an almost constant interchange of employeesamong all departments of the plant.The plant consists of about 30 separate buildings and 15 depart-ments, with about 8 departments devoted to production.Productionoriginates in three primary departments : the forge shop, where steelparts are modelled and other metal parts originate; the wood shop,where wooden parts are fashioned ; and the foundry, where castingsare produced.The foundry consists of the foundry proper, wheremolding is carried on ; the core room, where cores for castings aremade; and the cleaning room, where imperfections are removed fromcastings.The Company considers these divisions of the foundry asthree separate departments and has a separate foreman over each.Allemployees in the plant work the same number of hours and the paystructure for the entire plant is a form of piece-work rate known asthe premium system, with some employees in each department beingon a daily pay rate:The record shows that there is an interchange of employees betweenthe foundry and other departments of the plant depending on theamount of available work in different departments.Because of therepetitious nature of the work in the foundry and the use of newdevices and improvements, the Company is able to transfer employeesfrom other departments to the foundry and in a comparatively shortperiod of time train them to perform the particular tasks to whichthey are assigned.The Company introduced in evidence the workrecords of 32 foundry employees, showing transfers of such employeesto and from the foundry. A comparison of these work records with alist of foundry employees as of April 1, 1940, containing the names of44 foundry employees, exclusive of supervisors, discloses that 8 of theemployees whose work records were introduced ' in evidence werenot employed in the foundry on that date. The remaining 24 suchemployees had been transferred from different departments to thefoundry, some having been transferred at various times from thefoundry to other departments and later retransferred to the foundry.The 12 foundry employees whose work records were not introduced 272DECISIONSOF NATIONALLABOR RELATIONS BOARDin evidence have been steadily employed in the foundry without beingtransferred to other departments.Although operations throughout the plant are integrated, thefoundry is a. functionally separable unit devoted solely to the produc-tion of castings.The work in the foundry requires some degree ofskill different from that of other departments in the plant.Moreover,although there is an interchange of employees between the foundry andother departments, there is a substantial number of workers perma-nently employed in the foundry. The Union's jurisdiction is confinedto "-all workers engaged in the production of castings," both skilledand unskilled.No bona fide labor organization represents any em-ployees in the plant on a plant-wide unit basis.Thus, although aplant-wide industrial unit composed of all the employees in the plantmight constitute the most effective bargaining unit, nevertheless, weare satisfied, and find, especially in view of the present state of organ-ization, that the employees in the foundry constitute an appropriatebargaining unit.Unless they are recognized as constituting a separateunit, there may be no collective bargaining agent whatever for theseworkers in the immediate future.Pursuant to the policy of the Act,we shall render collective bargaining an immediate possibility bydesignating as appropriate the unit consisting of the foundryemployees.Hereinafter we find that employees in the plant who were employedin the foundry the greater portion of their working time during the6-month period immediately preceding the date of our Direction ofElection herein will be eligible to vote in the election which we shalldirect.Accordingly, we find that employees of the Company whowere employed in the foundry at its Sandwich, Illinois, plant thegreater portion of their working time during the 6-month periodimmediately preceding the issuance of the Direction of Election herein,excluding foremen, supervisors, timekeepers, and employees who aretransferred into the foundry daily for short periods of time to cleanup or shift weights, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining, and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing 29 cards, by which the signers of the cards author-ized the Union to represent them for purposes of collective bargaining;were submitted to the Trial Examiner.An examination of the cardsby the Trial Examiner and a comparison of them with the listof foundry workers, above referred to, and with canceled checks NEW IDEA, INC.273bearing the signatures of the signers of the cards revealed that 27 ofthe signatures on the cards appeared authentic and that the names on 2of the cards did not appear on the list of foundry employees.Thecarols were not introduced in evidence.Under the circumstances, wefind that the question concerning representation which has arisen canbest be resolved by the holding of an election by secret ballot amongemployees in the appropriate unit to determine their desires withregard to representation.Although the Company has not compliedwith our decision and order in Case No. C-1383, the Union has ex-pressed no desire that the election be postponed until such compliancehas been secured.Accordingly, we shall direct that an election bysecret ballot be held within thirty (30) days from the date of theDirection of Election, subject to such other limitations as may be statedin the Direction.In view of the interchange of employees between the foundry andother departments of the plant, we feel that eligibility to participatein the election should not be confined to persons working in the foundryat the time of the election.Employees who have been transferred attimes to other departments, but who have been employed in thefoundry the greater portion of their working time, should not bedenied an opportunity to express their desires with regard to repre-sentation.In order to extend the privilege of voting in the electionto such employees, we shall direct that those employees in the plantwho have been employed in the foundry the greater portion of theirworking time during the 6-month period immediately preceding thedate of our Direction of Election herein shall be eligible to vote inthe election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of New Idea, Inc., Sandwich, Illinois, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.Employees of the Company who were employed in the foundryat its Sandwich, Illinois, plant the greater portion of their workingtime during the 6-month period immediately preceding the issuanceof the Direction of Election herein, excluding foremen, supervisors,timekeepers, and employees who are transferred into the foundry dailyfor short periods of time to clean up or shift weights, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act. 274DECISIONS OF NATIONALLABOR RELATIONS BOARDDIRECTION OYELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat.449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that,as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collectivebargainingwith New Idea, Inc., Sandwich,Illinois, an election by secret ballotshall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction of Election,under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among employees of the Company who were employed in the foundryat its Sandwich, Illinois, plant the greater portion of their workingtime during the 6-month period immediately preceding the issuanceof this Direction,including employees who are ill,or on vacation, ortemporarily laid off, but excluding foremen, supervisors, timekeepers,employees who are transferred into the foundry daily for short periodsof time to clean up orshift weights,and employeeswho, while per-forming work in that period, have since quit or been dischargedfor cause, to determine whether or not they desire to be represented byInternational Molders Union of North America,Local 219,affiliatedwith American Federation of Labor, for the purposes of collectivebargaining.MR. WILLIA31 M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.